ma OW Se W WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-cv-02228-JGB-PJW Document? Filed 04/17/20 Pagei1of1 Page ID #:38

JS-6

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

MARCUS LINTHECOME, CASE NO. ED CV 19-2228-JGB (PJW)

Petitioner,

JUDGMENT
Vv.

SHERIFF JOHN MCMAHON, ET AL.,

Respondents.

)
)
)
)
)
)
)
)
)
)
)

 

Pursuant to the Order Dismissing Habeas Corpus Petition Without
Prejudice,
IT IS HEREBY ADJUDGED that the Petition is denied and the action

is dismissed without prejudice.

DATED: April 17, 2020

SAC

unto) . BERNAL
unto) STATES DISTRICT JUDGE

C:\Users\IreneVazquez\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\TERLJ4PQ\Judgment .wpd

 
